internal_revenue_service number release date index number -------------------------------------------------- ------------------------------ --------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b09 plr-115909-04 date date legend taxpayer taxpayer date trust year a date year b company c d e date f -------------------------------- ------------------------------ ------------------ ---------------------- ------- ----------- ------------------- ------- ------- --------------- --------- ----- ----- ---------------------- ----------- ------- ------- ------------------- ----------------------------- accounting firm year year trust 1-a trust 1-b dear ------------------------------------- requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make allocations of taxpayer 1’s and taxpayer 2’s generation-skipping_transfer gst_exemption taxpayer established trust trust is an irrevocable_trust for the benefit of the descendents of taxpayer husband and taxpayer wife this is in response to your representative’s letter dated date ------------------------------------ the facts and representations submitted are summarized as follows on date trust provides in part as follows until the death of the survivor of taxpayer and taxpayer the trustees other than taxpayer taxpayer and any issue who is acting as a trustee may pay to any one or more or all of taxpayer 1’s issue part or all of the principal as such trustees deem advisable upon the last to die of taxpayer and taxpayer or in the absolute discretion of the trustees other than taxpayer taxpayer and any issue acting as a trustee at any time prior to the death of the survivor of taxpayer and taxpayer the trust principal shall be divided and set_aside into equal shares per stirpes for taxpayer 1’s issue then living the net_income shall be paid to the beneficiary of such separate share at least annually until his death the trustees however other than taxpayer taxpayer or any issue acting as trustee may in their discretion pay any part or all of such income to the beneficiary’s issue or accumulate and add part or all of the income to principal the trustees other than taxpayer taxpayer and any issue who may be acting as a trustee have the discretion to pay principal from a separate share for the benefit of any one or more or all of the beneficiary and the beneficiary’s issue as such trustees shall deem advisable upon the death of the beneficiary the principal of the separate share shall be distributed to or among such one or more of the beneficiary’s issue outright or in further trust as such beneficiary shall appoint by will in year taxpayer made a taxable gift of dollar_figurea in cash to trust taxpayer and taxpayer elected to split_gifts for year under sec_2513 accordingly the year transfer to trust is treated as if made one-half by each of them on their form sec_709 united_states gift and generation-skipping_transfer_tax return for year taxpayer and taxpayer each allocated sufficient gst_exemption to this transfer so that the inclusion_ratio of trust was zero on date in year taxpayer transferred b company shares to trust you represent that the value of these shares as of that date was dollar_figurec on that date taxpayer also transferred d company warrants to trust you represent that the total value of these warrants on date was dollar_figuree on date in year taxpayer transferred dollar_figuref in cash to trust taxpayer and taxpayer engaged accounting firm to prepare their year form sec_709 accounting firm prepared and filed the taxpayers’ year form sec_709 accounting firm was instructed to apply taxpayers’ gst exemptions to the year gifts to trust accounting firm obtained an extension of time to file taxpayers’ year form sec_709 however accounting firm did not prepare and file the form sec_709 until year a date that was after the expiration of the extension period in year accounting firm informed taxpayer that because the year form sec_709 were filed late in order to get an inclusion_ratio of zero taxpayers would have to allocate gst_exemption in the amount of the year value of the year gifts to trust because of the substantial increase in the value of company assets the gst_exemption required to be allocated in order to bring the inclusion_ratio of trust to zero was much greater than it would have been if there was a timely allocation in an attempt to mitigate further damage in year the trustees of trust split trust into two identical trusts trust 1-a and trust 1-b so that each taxpayer could allocate a sufficient amount of their gst_exemption to fully exempt one of the divided trusts from the gst tax trust 1-b held the company stock and warrants and trust 1-a held the remaining assets on their year form sec_709 taxpayer and taxpayer made late allocations of gst exemptions to the assets transferred in year that were retained in trust 1-a taxpayer and taxpayer have requested an extension of time to make allocations of their respective gst tax exemption with respect to the assets transferred to trust in year sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under ' a as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines aapplicable rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under ' a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that an allocation of gst_exemption to property transferred during the transferor s lifetime other than in a direct_skip is made on form_709 an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust sec_2642 provides that except as provided in ' f if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by ' b for such transfer or is deemed to be made under ' b or c the value of such property for purposes of ' a shall be its value as finally determined for purposes of chapter within the meaning of ' f or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b or and an election under ' b or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of ' g which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under ' g b the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under ' b a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied therefore taxpayer and taxpayer are granted an extension of time of days from the date of this letter to file supplemental form sec_709 for the year transfers to trust each form_709 should include a notice of allocation properly allocating each taxpayer’s gst_exemption to the year transfers the allocations will be effective as of the dates of the year transfers to trust and the gift_tax values of the year transfers to trust will be used in determining the amount of gst_exemption to be allocated the late allocations of taxpayer 1’s and taxpayer 2’s respective gst plr-115909-04 these allocations should be made on supplemental form sec_709 and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to each supplemental form_709 copies are enclosed for this purpose exemptions to the year transfers retained in trust 1-a after the split are void because if taxpayer and taxpayer make allocations of gst_exemption pursuant to the relief granted above the allocations will be deemed timely and result in trust having a zero inclusion_ratio prior to the division similarly immediately after the division of trust trust 1-a and trust 1-b will have zero inclusion ratios for gst tax purposes representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to trust letter is being sent to your representative in accordance with the power_of_attorney on file with this office a copy of this the rulings contained in this letter are based upon information and this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copies of this letter
